PER CURIAM.
This cause is before us on direct appeal from a judgment of the Circuit Court in and for Hillsborough County dismissing appellant’s complaint for wrongful death damages. The judgment of the trial court is reversed on the authority of McKibben v. Mallory, 293 So.2d 48 (Fla.1974), and Davis v. Johnson et al., 293 So.2d 56 (Fla.1974), and this cause is'"remanded to the trial court to reinstate appellant’s complaint and to proceed in accordance with this Court’s recent decisions in McKibben, supra, and Davis, supra.
It is so ordered.
ADKINS, C. J., and ROBERTS, ERVIN, BOYD and McCAIN, JJ., concur.